Citation Nr: 1546169	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1964 to September 1964. He died in June 2012, and the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Virtual VA paperless claims processing system includes VA treatment records dating from March 2004 to April 2012, as well as a VA medical opinion dated in June 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal. The Veterans Benefits Management System (VBMS) does not include any documents pertaining to the Veteran or the present appeal. 


FINDINGS OF FACT

1.  The Veteran died in June 2012; the immediate cause of the Veteran's death was a self-inflicted gunshot wound to the head, with exit, and the manner of death was suicide. 

2.  The Veteran was not service-connected for any disabilities at the time of his death.

3.  Clear and unmistakable evidence establishes that the Veteran's chronic depressive reaction/abnormal depression preexisted active service.

4.  Clear and unmistakable evidence establishes that the Veteran's preexisting chronic depressive reaction/abnormal depression was not aggravated by active service.

5.  The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to a disability incurred in, or aggravated by, active service or is etiologically related to any incident or disease incurred in, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting chronic depressive reaction/abnormal depression was not aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015). 

2.  The criteria for establishing service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended the VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When the VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence the VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Within the context of a Dependency and Indemnity Compensation (DIC) claim, VCAA notice must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition that is not yet service-connected. See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 F. App'x 277 (Fed. Cir. 2009).

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006). 

The VA must provide VCAA notice to a claimant before the initial unfavorable adjudication by the RO. See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO provided pre-adjudication VCAA notice, by letter, in December 2012. This letter notified the appellant of the evidence needed to substantiate a claim for DIC benefits, as well as what information and evidence must be submitted by the appellant, what information and evidence would be obtained by the VA, and the provisions for disability ratings and for the effective date of the claims.  The VA has therefore fulfilled its duty to notify the appellant.



	Duty to Assist

The VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  The Veteran's service treatment records, personnel records, VA treatment records, and marriage and death certificates, along with lay statements by the appellant and a friend of the Veteran's, have been associated with the record.  As will be discussed in greater detail below, the RO also obtained a medical opinion, which the Board finds to be thorough and consistent with the other evidence of record.  As the appellant has not identified any additional evidence pertinent to her claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to her claim is required for the VA to comply with its duty to assist.

II.  Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, a veteran is considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on his entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden falls on the VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  Evidence of a veteran being asymptomatic upon entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation; instead, the evidence must establish that the preexisting condition worsened. See Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (adding that the issue "will be determined by exercise of sound judgment, without recourse to speculation"). 

To comprise the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, the appellant must show that a service-connected disability contributed substantially or materially to the veteran's cause of death, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (detailing that it is not sufficient to show that a service-connected disability "casually shared in producing death, but rather it must be shown that there was a causal connection"). 

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness. See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

The Veteran in this case died in June 2012.  The Veteran's death certificate lists the immediate cause of his death as a self-inflicted gunshot wound to the head, with exit, and it provides that the manner of death was suicide.  The Veteran's death certificate does not list any significant conditions that contributed to his death but did not result in the underlying cause of death.  An autopsy was not performed on the Veteran.  At the time of the Veteran's death, he was not service-connected for any disabilities.

The appellant essentially contends in her March 2014 VA Form 9 that the Veteran's death was caused by a psychiatric condition that was aggravated by service; as such, "his time in service . . . contributed to both his mental illness and eventually his death."  In a December 2012 statement, the appellant noted that the Veteran was discharged after an in-service suicide attempt, which she claims was "due to mental illness caused by service."  In a September 2012 statement, the appellant provided that the Veteran had threatened to kill himself and others at various, but unspecified, times.

The Veteran's service treatment and personnel records show treatment for, and diagnoses of, psychiatric conditions, namely chronic depressive reaction/abnormal depression and anxiety reaction.  While in service, the Veteran self-reported "nervous troubles," "frequent trouble sleeping," and "depression or excessive worry."  See January 1964 and August 1964 Reports of Medical History.  In March 1964, the Veteran was diagnosed with anxiety reaction following complaints of nightmares. 

A September 1964 VA Form DD-261, Report of Investigation: Line of Duty and Misconduct Status, provides that on August 25, 1964, the Veteran was involved in a premeditated and self-inflicted overdose of aspirin.  According to the Narrative Summary in the October 1964 Line of Duty Investigation, the Veteran had "never been able to adjust to military service" and "frequently stat[ed] a desire to get out of service[.]"  The Veteran went AWOL on three occasions, the first was in or around March 1964, the second was approximately one month later, and the third was in August 1964, a few days prior to the aspirin incident.  E.g., September 1964 Clinical Record Narrative Summary.  In a September 1964 Clinical Record Narrative Summary, the physician suggested that the Veteran went AWOL "[b]ecause of repeated accounts of being unable to perform to the satisfaction of his supervisors."  According to service treatment records from August 19, 1964-just days before the third instance of going AWOL and the aspirin incident-the Veteran reported that he was upset and wanted to "get out of military life." 

According to an October 1964 Narrative Summary, on August 25, 1964, the Veteran asked a fellow airman, AC3 D., to come to his room thirty minutes later so they could walk back to work together; AC3 D. went to the Veteran's room as agreed and discovered the Veteran lying on his bed and unresponsive. An empty aspirin bottle was nearby. 

In the October 1964 Line of Duty Investigation Summary of Findings, the Veteran's aspirin overdose was determined to be premeditated, as "evidenced by the fact that [the Veteran] specifically requested another airman to visit his room at the preappointed time of 1230 hours."  The September 1964 Clinical Record Narrative Summary states that the incident was an "admitted attempt to get hospitalized."  Additionally, it notes that the Veteran "chose to take the Aspirin hoping that this would in some way [a]ffect his discharge." 

Following the aspirin overdose, the Veteran was treated and diagnosed with chronic depressive reaction, with exacerbations since entrance into service and an approximate date of origin of 1958.  E.g., September 1964 Medical Board Report and Clinical Record Narrative Summary.  The September 1964 Medical Board Report details that the Veteran's depressive reaction was "[m]anifested by crying spells, feelings of worthlessness, loneliness, and frustration." The September 1964 Clinical Record Narrative Summary notes that the Veteran admitted that his "home situation," specifically, his father's alcoholism, "cause[d] him to be depressed."  The October 1964 Summary of Findings provides that a contributing factor to the Veteran's overdose was his "mental attitude (Abnormal Depression) which existed prior to service."  According to the September 1964 Clinical Record Narrative Summary, the Veteran's chronic depressive reaction was "exaggerated by service."  In the October 1964 Certificate of Review attached to the Line of Duty Investigation, the United States Air Force Assistant Staff Judge Advocate found that "although [the Veteran] was depressed at the time of the [aspirin] incident, he was nevertheless mentally competent . . . There [wa]s no evidence that the act . . . was the result of an uncontrollable mental or personality disorder, insanity or any condition medically or legally equivalent to insanity."  Although the September 1964 Line of Duty Determination lists a preliminary diagnosis of "attempted suicide by aspirin," neither the September 1964 Report of Investigation, Medical Board Report, Clinical Record Narrative Summary, nor the October 1964 Summary of Findings by the investigating officer characterize the incident as a "suicide attempt." 

The September 1964 Clinical Record Narrative Summary provides that after the aspirin incident, the Veteran "continued to assert that he want[ed] to get out of the service even though it might require a 39-16 discharge," and he indicated that he "was willing to sign a Chapter 9 stating that his depression existed prior to service."  In the September 1964 Request for Discharge Under Provisions of Chapter 9, AFM 35-4, the Veteran requested discharge for a physical disability.  Additionally, the Veteran affirmed that based upon preliminary findings, the physical disability for which he was considered unfit for retention in the Air Force existed prior to service but "appear[ed] not to be incident to, or aggravated by military service."

The Veteran was given a Chapter 9 medical discharge from the Air Force in September 1964 due to an abnormal depression disability that existed prior to service.

Based on a review of the Veteran's VA treatment records dating from April 2004 to April 2012, the Veteran did not seek treatment for any psychiatric condition; in addition, the list of the Veteran's diagnoses does not include any psychiatric conditions.  However, the Veteran received depression screenings in October 2004, October 2005, October 2006, October 2007, October 2008, October 2009, October 2010, April 2011, and April 2012.  The Veteran received a "negative" screen for depression each time, as he indicated that he neither experienced little interest or pleasure in doing things nor any instances of feeling down, depressed, or hopeless. 

As noted above, the Veteran died in June 2012 due to a self-inflicted gunshot wound to the head, with exit.  In a letter accompanying her September 2012 claim, the appellant indicated that certain behavior of the Veteran's-such as accusing the appellant of engaging in extramarital relations and threatening to shoot her if he caught her with someone else-preceded his suicide by approximately two months or more.  According to the appellant, because the Veteran "wasn't acting right," she called the VA three or four times in an attempt to make an appointment for the Veteran to see his primary care physician prior to his death but was unsuccessful.

In her March 2014 VA Form 9, the appellant noted that when the Veteran "got home from service he tried to put on a 'carefree attitude,' but would end up with daily episodes of shaking," which the Veteran said was caused by his "nerves."  The appellant provided that the Veteran lost his temper easily and "fl[ew] off the handle at things he used to laugh at previously."  The appellant also detailed that she and the Veteran married shortly after service and that while she thought about leaving him at times, he said that he would kill himself if she did.  The appellant described the Veteran as having had a "violent temper" that "got worse as the years went on."  According to the appellant, the Veteran hit her.

Additionally, the appellant stated that the Veteran would drink as a form of self-medication when he "became real nervous and fl[ew] off the handle."  The appellant claimed that for some time, the Veteran was unaware that he could receive treatment at the VA and that when he finally did receive treatment at the VA, "he would laugh and joke" with the physician but would "start complaining about how bad he felt" when he returned home.  According to the appellant, the Veteran "was a great 'pretender' and used this as a cover for his mental illness, which was worse after he got out of service."  Additionally, the appellant suggested that because the Veteran's family "showed no signs of mental illness," if the Veteran did have a psychiatric condition prior to service, "his time in service did not help but contributed to both his mental illness and eventually his death." 

In a July 2013 letter, a family friend who knew the Veteran for over forty years wrote that the Veteran's behavior during the two months preceding his suicide was atypical, as he "would get mad at the [least] little thing[s]."

In a June 2013 VA medical opinion, the examiner opined that "there is no medical evidence to indicate that this [V]eteran's prior to entry depression was permanently aggravated beyond the natural progression of the disease."  In reaching this conclusion, the examiner pointed to the findings in the January 2013 rating decision.  He noted that the Veteran's service treatment records showed complaints of home sickness and the Veteran's desire to be discharged from the military.  The examiner detailed that the Veteran's service treatment records also showed that he took an overdose of aspirin while in service because he thought it would get him out of service.  The examiner stated that the Veteran's personnel records revealed that the aspirin overdose was premeditated because he knew the approximate time another soldier would come to his room and find him.  The examiner explained that the Medical Board found that the Veteran suffered from abnormal depression prior to his service. He indicated that at the time of his discharge, the Veteran acknowledged that he had abnormal depression that existed prior to his service, and there was no evidence showing that the Veteran's service aggravated this preexisting condition.  The examiner further noted that there was no medical evidence showing any findings or treatment of any mental conditions within one year of the Veteran's discharge from service, or any evidence of suicidal ideations.  The examiner also provided that the Veteran died almost 48 years after his discharge from service.

The Board notes that the analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The appellant should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The law requires only that the Board provide reasons for rejecting evidence that is favorable to the Veteran. Id.

Considering the evidence of record, in light of the above-noted legal authority, as well as the applicable laws and regulations, the Board concludes that the appellant is not entitled to service connection for the cause of the Veteran's death. 

In this case, the Veteran was not service-connected for any disabilities at the time of his death; therefore, a service-connected disability was not a principal or contributory cause of the Veteran's death.

Instead, the appellant claims that the Veteran's suicide was the result of a psychiatric condition that was aggravated by service, to include chronic depressive reaction/abnormal depression. As such, the evidence must establish that the Veteran is entitled to service connection for aggravation of a preexisting psychiatric condition-namely, chronic depressive reaction/abnormal depression-and that the condition caused, or contributed to, the Veteran's death.

In the instant case, clear and unmistakable evidence demonstrates that the Veteran's abnormal depression/chronic depressive reaction disability existed prior to service and was not aggravated by service.  The Board finds the most probative evidence in this regard to be the contemporaneous findings and statements contained in his service treatment records and the June 2013 VA medical opinion.  As noted above, service record reflects that the Veteran was described as having difficulty adjusting to military life.  The Veteran went AWOL on three occasions, and frequently reported that he wanted to leave the military.  It was found that the Veteran's aspirin overdose was determined to be premeditated and an admitted attempt to get hospitalized, rather than a suicide attempt.  Following the aspirin overdose, the Veteran was treated and diagnosed with chronic depressive reaction, with exacerbations since entrance into service and an approximate date of origin of 1958.  The September 1964 Medical Board Report details that the Veteran's depressive reaction was "[m]anifested by crying spells, feelings of worthlessness, loneliness, and frustration." The September 1964 Clinical Record Narrative Summary notes that the Veteran admitted that his "home situation," specifically, his father's alcoholism, "cause[d] him to be depressed."  Although the 1964 Clinical Record Narrative Summary contained a finding that the chronic depressive reaction was "exaggerated by service" subsequent record reflects findings that the disability was not permanently aggravated by service.  In the subsequent September 1964 Request for Discharge Under Provisions of Chapter 9, AFM 35-4, the Veteran requested discharge for a physical disability.  At that time, the Veteran affirmed that based upon preliminary findings, the physical disability for which he was considered unfit for retention in the Air Force existed prior to service but "appear[ed] not to be incident to, or aggravated by military service."  Ultimately, the Veteran was given a Chapter 9 medical discharge from the Air Force in September 1964 due to an abnormal depression disability that existed prior to service.

After the reviewing the record, the June 2013 VA examiner determined that there was no medical evidence to indicate that the Veteran's prior to entry depression was permanently aggravated beyond the natural progression of the disease. " The examiner relied heavily on the contemporaneous findings in the service treatment records, but further noted that there was no medical evidence showing any findings or treatment of any mental conditions until Veteran's death 48 years.

Given the information contained in his service records pointing to an onset of depression prior to service, including the Veteran's own reports of problems steming from his father's alcoholism, and the clinical finding of an onset date of 1958, the Board finds that the evidence clearly and unmistakably establishes that the disability diagnosed in service preexisted service.  Furthermore, given the in-service finding of no aggravation, the conclusion of the June 2013 VA examiner, and the complete absence of any mental health care treatment in the decades following service, the Board finds that the evidence clearly and unmistakably establishes that the disability diagnosed in service was not aggravated therein.

In reaching this conclusion, the Board has carefully considered the appellant's lay assertions.  The Board acknowledges that the appellant is competent to report observable symptoms of the Veteran's psychiatric condition and history, as certain symptoms and treatments received are "capable of lay observation." Cf. Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (providing that a lay person is competent to provide a diagnosis when it does not require a determination that is "medical in nature"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that lay statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").  Nevertheless, the appellant is not competent to provide an opinion as to whether the Veteran's psychiatric condition was aggravated by service beyond the natural progression of the disease, as such a determination is beyond the scope of lay observation and is medical in nature. 

To support her claim that the Veteran's active duty service aggravated his psychiatric condition, the appellant asserted in her March 2014 VA Form 9 that the Veteran's "family showed no signs of any mental illness, so if he had some problems before service, his time in service did not help but contributed to both his mental illness and eventually his death."  She also noted that the Veteran's temper worsened after service and that the Veteran had daily episodes of shaking due to "nerves."  However, the relationship between the Veteran's family medical history and the Veteran's psychiatric condition, if any, is beyond the scope of lay observation. See Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Additionally, even assuming that the Veteran's temper worsened throughout the years and that the Veteran experienced regular episodes of shaking, the question of whether these occurrences support a finding that the Veteran's disability was permanently aggravated beyond its natural progression during active duty requires specialized training to interpret the evidence of record and to make a determination.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board).

Here, there is no competent evidence to support a finding that the Veteran's abnormal depression/chronic depressive reaction, which was found to have pre-existed service, was aggravated by his active duty service.  Although the appellant points to the Veteran "tr[ying] to commit suicide in the service" to support her assertion that the Veteran's psychiatric condition was aggravated by service, this assertion is inconsistent with other, more probative evidence of record. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Service treatment and personnel records that are contemporaneous to the August 1964 aspirin incident do not support the appellant's claim that the Veteran actually attempted suicide in service.  Significantly, the September 1964 Clinical Record Narrative Summary stresses that the Veteran chose to ingest 24 aspirin tablets "in an admitted attempt to get hospitalized" and to "in some way [a]ffect his discharge."  The October 1964 Summary of Findings provides that the Veteran timed the aspirin overdose so that he would be found by another airman who agreed to visit his room at a pre-appointed time.  Additionally, the investigating officer found that the Veteran "did not like service life as shown by his going AWOL on at least two occasions and by his repeated statements that he wanted to get out of service.  His lack of self-confidence and lack of drive [we]re holdovers from personal conditions which existed prior to service."  The Board also finds compelling the fact that just days before the aspirin overdose, and the Veteran complained he was "upset" and "want[ed] to get out of military life."  See August 19, 1964 Service Treatment Record.  Additionally, with the exception of the preliminary diagnosis of "attempted suicide by aspirin" in the September 1964 Line of Duty Determination, none of the other contemporaneous documents pertaining to the August 1964 aspirin incident, including the formal findings, characterize the incident as a "suicide attempt."  In sum, rather than supporting the appellant's contention that the Veteran's August 1964 aspirin overdose was a bona fide suicide attempt, the Veteran's service treatment and personnel records indicate that although the aspirin overdose was self-inflicted and premeditated, the Veteran's intent was to be hospitalized and ultimately discharged from service.

Additionally, the Board finds that the June 2013 VA examiner's opinion that "there is no medical evidence to indicate that this [V]eteran's prior to entry depression was permanently aggravated beyond the natural progression of the disease," far outweighs any opinion of the appellant's regarding the question of whether the Veteran's psychiatric condition was aggravated by active service. As discussed, this question is a complex medical question that is beyond the knowledge of a layperson.  See Jandreau, 492 F.3d at 1377.  Additionally, unlike the appellant, who was merely relying on the Veteran's own accounts of the August 1964 aspirin incident in rendering her opinion, the VA examiner relied on contemporaneous medical and personnel records when rendering his opinion.  Specifically, to support his opinion, the examiner addressed the Veteran's in-service aspirin overdose and the fact that the Veteran's service treatment records showed complaints of home sickness and the Veteran's desire to be discharged from the military.  The examiner noted that the Veteran's service treatment records showed that the Veteran took an overdose of aspirin because he thought it would help him get out of service.  The examiner also indicated that the Veteran's personnel records revealed that the aspirin overdose was premeditated because he knew the approximate time another soldier would come to his room and find him.  The examiner acknowledged the Medical Board's finding that the Veteran suffered from abnormal depression prior to his service.  The examiner further noted that in addition the fact that the Veteran died almost 48 years after his discharge from service, there was no medical evidence showing any findings or treatment of any mental conditions within one year of the Veteran's discharge from service, or any medical evidence of suicidal ideations. 

The Board acknowledges that the September 1964 Clinical Record Narrative Summary notes that the Veteran's chronic depressive reaction was "exaggerated by service."  Nevertheless, this is only a single notation in the Veteran's service treatment records and is not a formal finding.  Further, based on the September 1964 Request for Discharge, there was a preliminary finding that the Veteran's pre-existing psychiatric condition was not incident to, or aggravated by, military service.  Additionally, there are not any relevant post-service treatment records.  As such, the September 1964 notation does not tend to suggest that the Veteran's abnormal depression was permanently aggravated beyond the natural progression of the disease while in service.

In sum, the weight of the evidence is against a finding that the Veteran's psychiatric condition, which existed prior to service, was permanently aggravated beyond the natural progression of the disease as a result of active service.

Furthermore, even if the Board were to find that the Veteran's psychiatric condition was aggravated by service and therefore warranted service connection, it would still be unable to grant the appellant's claim, as the evidence would still not show that the disability present in service caused or contributed to his death.

In reaching this conclusion, the Board has carefully considered the appellant's lay assertions and notes that as a lay witness, she is competent to report what she has seen or experienced through one of the senses. See Layno, 6 Vet. App. at 469-70.  As such, she is competent to report her observations of the Veteran's behavior and actions prior to his death.  The Board therefore finds that the appellant's statements are competent and credible to the extent that they show that the Veteran lost his temper easily and frequently, that the appellant witnessed the Veteran's hands shaking regularly, and that the Veteran had threatened to kill himself in the past.  Nevertheless, there is no indication in the record that the appellant has received any medical training or has had medical experience sufficient to render a competent medical opinion as to the nature of the underlying psychiatric disability.  As such, the relationship between the Veteran's psychiatric condition in service and any potential bearing the psychiatric condition may have had on the Veteran's cause of death is beyond the appellant's purview as a lay witness.  Accordingly, the appellant's lay assertions do not constitute competent evidence as to the cause or origin of the Veteran's death.  While the Board acknowledges that the act of suicide, or a bona fide attempt, "is considered to be evidence of mental unsoundness" pursuant to 38 C.F.R. § 3.302(b)(2), there is no competent evidence of record linking the disorder diagnosed in service to his death.  

Although the Veteran was diagnosed with chronic depression that pre-existed service and experienced psychiatric symptoms during his active duty service, a review of the Veteran's post-service VA treatment records demonstrates that for almost 50 years following his active duty service, the Veteran did not receive any psychiatric treatment.  As such, there is no medical evidence of a psychiatric illness present at any point between the Veteran's active duty service and his death.  Additionally, the negative depression screenings from 2004 to 2008, which are the only post-service medical records pertaining to the Veteran's mental health, do not substantiate a finding that the Veteran's psychiatric problems in service caused or contributed to his cause of death.  Accordingly, there is a lack of competent or credible evidence relating any psychiatric condition as a cause of, or contributing factor to, the Veteran's cause of death. 

As to the appellant's claim that the Veteran's military service contributed to his psychiatric condition, which in turn led to the Veteran's suicide, the Board again acknowledges that an act of suicide "is considered to be evidence of mental unsoundness." See 38 C.F.R. § 3.302(b)(2). However, section 3.302 does not provide that service connection must be granted for a cause of death in the case of suicide when there is no competent or credible evidence to support a finding that the mental unsoundness was related to military service in any way. 

The Board therefore finds that the weight of the probative evidence is against a finding that the cause of the Veteran's death was etiologically linked to his psychiatric condition or to military service.  The Board is sympathetic to the appellant, a surviving spouse who tragically lost her husband; nevertheless, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.  Thus, the appellant's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


